Title: To George Washington from Robert Howe, 26 August 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 26th of August 1783
                        
                        I was honor’d with your Excellency’s Favor of the 24th Inst. late last Night.
                        That Part of Jackson’s Regt now here will march to-Morrow Eveg or next Day Morng—Vose’s shall follow as soon
                            as Circumstances will admit—No Desire of unnecessarily detaining them, or remaining myself having the least Revalence in
                            my Bosom.
                        I was strongly persuaded my former Letters would have met your Excellency at Princeton—it having been
                            positively asserted that you were arrived there.My Letters by Major Morrison I hope have before This
                            Come To Hand. I have the Honor to be with every Sentiment of Respect & Esteem Sir your Excellency’s most obedient
                            & very humble Servant
                        
                            Robt Howe
                        
                    